Appeal by the defendant from a judgment of the County Court, Suffolk County (Braslow, J.), rendered December 12, 2001, convicting him of reckless endangerment in the first degree and criminal mischief in the third degree, upon his guilty plea, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s sentence was part of a negotiated plea agreement. Accordingly, he has no basis to complain that the sentence was excessive (see People v Coolbaugh, 129 AD2d 584 [1987]; People v Kazepis, 101 AD2d 816 [1984]).
The defendant’s remaining contentions, including those set forth in his supplemental pro se brief, either are unpreserved for appellate review or without merit. Krausman, J.P., Luciano, Cozier and Spolzino, JJ., concur.